Citation Nr: 0117765	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  99-08 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from April 1965 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied a total rating based on individual 
unemployability due to service-connected disability.

In a statement dated in May 1999, the veteran has also raised 
the issue of entitlement to an earlier effective date for 
service connection for PTSD.  This issue has not been 
addressed by the RO.  Therefore, it is referred to the RO for 
appropriate action.


REMAND

Service connection for post-traumatic stress disorder (PTSD), 
with a disability evaluation of 30 percent, was granted in 
September 1997.  The veteran filed his claim for increased 
compensation based on unemployability in November 1997.  He 
contends that he is unemployable solely due to his service-
connected PTSD.

The Board notes that the veteran has other, nonservice-
connected disabilities that might potentially impact his 
ability to secure or follow a substantially gainful 
occupation.  The record indicates that the veteran sustained 
gunshot wounds during a 1992 robbery attempt.  The treatment 
for these wounds is well documented in the claims folder.  

The Board also notes that the veteran has been in receipt of 
disability benefits from the Social Security Administration 
(SSA).  Of record is the November 1994 award notification 
from the SSA, indicating that the veteran's entitlement was 
effective June 1993.  The November 1994 letter does not 
indicate the basis for SSA's award.  The letter also 
indicates that the award of disability benefits is to be 
reviewed at least once every 3 years, and that continuation 
of benefits is contingent on a finding of current disability.  
The record does not contain further documentation from SSA.  

It is also clear that the veteran is attempting to appeal the 
RO's denial of a rating in excess of 30 percent for PTSD.  
For example, in the written argument submitted by the 
veteran's representative in November 1999, it was 
specifically contended that the RO should have increased the 
schedular evaluation for the veteran's PTSD to 70 percent.  
To date the veteran has not been provided a statement of the 
case on this issue.

In light of these circumstances, the Board has concluded that 
further development is required.  Accordingly, this case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
dates of treatment or evaluation for all 
medical care providers, VA and private, 
who have treated or evaluated him for any 
psychiatric disorder since November 1997.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain a copy of all 
identified records not already associated 
with the claims file.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

3.  The RO should request that the 
veteran indicate whether he is currently 
in receipt of disability benefits from 
SSA.  The RO should obtain a copy of the 
SSA's decision and the records on which 
the initial award was based, as well as 
any subsequent disability determinations 
by SSA with the records upon which those 
determinations were made.

4.  Then, the veteran should be provided 
a VA examination by a psychiatrist to 
determine the extent of impairment from 
the veteran's PTSD.  The veteran should 
be properly notified of the date, time 
and location of the examination.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  Any necessary 
tests should be performed, and all 
clinical manifestations of the veteran's 
PTSD should be reported in detail.  The 
examiner should specifically indicate 
with respect to each of the psychiatric 
symptoms identified in the schedular 
criteria for rating mental disorders 
whether such symptom is a symptom of the 
veteran's service-connected psychiatric 
disability.  To the extent possible, the 
examiner should distinguish the 
manifestations of the veteran's PTSD from 
those of any other diagnosed mental 
disorder.  In addition, if other 
psychiatric disorders are diagnosed, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that such disorders were caused or 
worsened by the veteran's PTSD.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's PTSD and any psychiatric 
disorder etiologically related to the 
PTSD, including whether the service-
connected disability is sufficient by 
itself to render the veteran 
unemployable.  The examiner should also 
assign a Global Assessment of Functioning 
score, consistent with the DSM IV, based 
on the veteran's service-connected 
psychiatric disability.  The examiner 
should explain what the assigned code 
represents.  A complete rationale for all 
opinions expressed must be provided.  The 
examination report must be typed.

5.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective action 
is to be implemented.

6.  Then, the RO should undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist provisions of the VCAA.

7.  The RO should then readjudicate the 
issue of entitlement to an increased 
evaluation for PTSD and the issue of 
entitlement to a total rating based on 
individual unemployability due to 
service-connected disability.  If either 
of these benefits sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an appropriate 
opportunity to respond.  If the claim for 
an increased evaluation for PTSD remains 
at issue, the veteran should be informed 
of the requirements to perfect his appeal 
with respect to this issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand the Board intimates no 
opinion, either factual or legal, as to any ultimate outcome 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


